Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1, 5-7, 9-12, 14, 23-24, 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 5-7, 9-12, 14, 23-24, 26-34 have been allowed because the prior art does not anticipate or make obvious the invention of a mandrel comprising:
a first portion including a first wedge-shaped body
a first protrusion having a first dovetail surface
a second portion including a second wedge-shaped body
a second protrusion having a second dovetail surface 
the first and second dovetail surfaces abut one another
 The closest prior art of record are as follows:
SIVLEY (US-20030075338-A1) fails to anticipate or show as obvious in combination or alone a channel.
ELLINGTON (US-20040104575-A1) fails to anticipate or show as obvious in combination or alone a channel.
EVANS (US-7153125-B2) fails to anticipate or show as obvious in combination or alone a channel.
GARCIA (US-20070277971-A1) fails to anticipate or show as obvious in combination or alone a constant cross-sectional area.
JAUSSAUD (US-20150224693-A1)
VON EBERSTEIN (US-20170313389-A1) fails to anticipate or show as obvious in combination or alone a first or second wedge-shaped body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743